Citation Nr: 1738592	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine strain.   

2.  Whether the reduction in compensation from 20 to 10 percent for the Veteran's lumbar spine strain, effective December 1, 2016, was proper.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to August 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, in an August 2013 rating decision, the RO proposed to reduce the Veteran's lumbar spine strain rating.  In a September 2016 rating decision, the RO reduced the rating from 20 percent to 10 percent, effective December 1, 2016.  The RO also listed the propriety of the reduction as an issue on appeal in the September 2016 supplemental statement of the case (SSOC).

As the Veteran is seeking a higher initial rating, the Board finds that the matter of whether the reduction was proper is inextricably intertwined with the issue of whether a higher rating is warranted and, in turn, is also currently before the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991); AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues on appeal are remanded for further development.


REMAND

For the Veteran's claim of entitlement to an initial increased rating, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Veteran and his representative have questioned the adequacy of the Veteran's most recent April 2016 VA lumbar spine examination, particularly with regard to the level of detail provided in the range of motion testing.  On remand, the AOJ should afford the Veteran a new VA spine examination to determine the current severity of his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records to include those from the Gainesville VAMC beyond March 2016.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his service-connected lumbar spine disability.  

After a thorough review of the claims file, all symptoms of the Veteran's lumbar spine disability should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner must also indicate whether the Veteran's lumbar spine disability involves intervertebral disc syndrome, and if so, whether it is manifested by, or productive of, incapacitating episodes and the frequency thereof.  Additionally, indicate whether the Veteran has any neurological abnormality associated with the lumbar spine disability, and if applicable, identify the nerve root involved and the severity of such impairment.  
3.  The claims should then be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


